

113 SRES 547 ATS: Designating the week beginning September 14, 2014, as National Hispanic-Serving Institutions Week. 
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 547IN THE SENATE OF THE UNITED STATESSeptember 16, 2014Mr. Menendez (for himself, Mr. Reid, Mr. Cornyn, Mr. Rubio, Mr. Begich, Mr. Bennet, Mr. Booker, Mrs. Boxer, Mr. Casey, Mr. Coons, Mr. Durbin, Mrs. Feinstein, Mrs. Gillibrand, Mr. Heinrich, Mr. Levin, Mr. Markey, Mrs. Murray, Mr. Nelson, Mr. Reed, Mr. Schumer, Mr. Udall of Colorado, Mr. Udall of New Mexico, Mr. Warner, and Mr. Heller) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week beginning September 14, 2014, as National Hispanic-Serving Institutions Week. Whereas Hispanic-Serving Institutions are degree-granting
			 institutions that have a full-time equivalent undergraduate enrollment of
			 at
			 least 25 percent Hispanic students;Whereas Hispanic-Serving Institutions play an important
			 role in educating many underprivileged students and helping those students
			 attain their full potential through higher education;Whereas 370 Hispanic-Serving Institutions
			 operate in the United States;Whereas Hispanic-Serving Institutions represent just 11 percent of all institutions of higher
			 learning, yet serve nearly 60 percent of all Hispanic students, enrolling
			 more than 1,500,000 Hispanic students in 2012;Whereas the number of emerging Hispanic-Serving Institutions, defined as institutions that do not yet meet the threshold of 25 percent Hispanic enrollment but
			 serve a Hispanic student population of between 15 and 24 percent, grew to
			 270 colleges and universities in 2012;Whereas Hispanic-Serving Institutions are actively
			 involved in stabilizing and improving the communities in which the
			 institutions
			 are located;Whereas celebrating the vast contributions of
			 Hispanic-Serving Institutions to the United States strengthens the culture
			 of
			 the United States; andWhereas the achievements and goals of Hispanic-Serving
			 Institutions deserve national recognition: Now, therefore, be itThat the Senate—(1)recognizes the
			 achievements and goals of Hispanic-Serving Institutions across the United
			 States;(2)designates the
			 week beginning September 14, 2014, as National Hispanic-Serving Institutions Week; and(3)calls on the
			 people of the United States and interested groups to observe the week with
			 appropriate ceremonies, activities, and programs to demonstrate support
			 for
			 Hispanic-Serving Institutions.